 LOUIS PAGE CONTRACTING629Louis Page d/b/a Louis Page ContractingandLocalUnionNo. 379,affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America. Case1-CA-5572June 30, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn April 4. 1967, Trial Examiner C. W. Whit-temore issued his Decision in the above-entitledproceeding, finding that the Respondent, alsoreferred to herein as Page, had not engaged in theunfair labor practices alleged in the complaint andrecommending that the compllaint be dismissed inits entirety, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Coun-sel and the Charging Party filed exceptions to theTrial Examiner's Decision and supporting briefs.The Respondent filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegaged itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs. and the entire record in this case, and findsmerit in certain exceptions. Accordingly. the Boardadopts the findings, conclusions, and recommenda-tions of the Trial Examiner only to the extent con-sistent herewith.1.While we agree with the Trial Examiner thatRespondent did not discharge employees Reed,'Peone, Manning. and Dooley for engaging in unionactivities in violation of Section 8(a)(3). we do notagree that their discharges Were not violative ofSection 8(a)(1). In our view, the evidence in therecord amply establishes that the above-named em-ployees were discharged because of their protest ofa change of hours, which they believed would affecttheir wages, and that they were thereby participat-ing ina protected concerted activity within themeaningof the Act.The Respondent is a subcontractor in the busi-ness of leasingtrucks for the purpose of hauling dirtfrom constructionsites.He had seven men in hisemploy and paid them an hourly wage. On Satur-day, July 9, 1966, at 7 a.m., employees Reed,Peone,Manning, andDooley2 appeared at contrac-torMancuso's jobsite for work, as instructed theprevious evening by Page, and immediately com-menced work pursuant to Page's direction. At 7:20a.m. Mancuso appeared and told employee Reed tohave the other drivers park their trucksuntil 8 a.m.,sincehe was not paying for their services until then.Reed refused to follow Mancuso's instruction, stat-ing that they would leave the job rather than not getpaid for workingtime.The discussion continuedand Reed called the men off the job. Mancuso im-mediately telephoned Page and explained to himthat the men had walked off because of a disagree-ment over the starting hour.3 Page then left his of-fice and drove to the jobsite. While in transit he metReed,Peone, Manning, andDooley, who were ontheir way back to Respondent's garage.Page spokefirst and told them to go back to the jobsite. Reedand the others refused, and Page then ordered themto return to the garage. At the garage, Page renewedhis request that the employees return to the jobsite.When they refused again,Pagetold them to turn intheir keys, that they were "through."Respondent contends that the action of these em-ployees was not protected under the Act, and thathe lawfully discharged them for insubordinationbecause they refused to obey his instructions. Inthis connection Respondent alleges that when heinquired of the employees why they walked off,they replied only that they would not work on Man-cuso's job, and that therefore he had no choice butto fire them. However, as noted above, the recordreveals, and Respondent concedes, that beforePagemet these employees, he knew that theywalked off because of a dispute over the hour theywere to start work. Thus, when Page confronted hisemployees on the road. he was aware of the incidentat the jobsite and that the employees were per-turbed over a change of a condition of employmentwhichseemed unjustto them. Although it is notclear from the record that the employees walked offthe job in concert, their refusal to resume work,upon meetingand being asked to do so by Page, wasIThe Trial Examiner found that the Respondent had five employees,excluding Goldsborough and Reed. whom he found to be supervisors.While we affirm the Trial Examiner's finding that Goldsborough was a su-pervisor. we do not agree that Reed had supervisory status It is clearfrom the record that, as the General Counsel contends, Reed was giventhe title of assistant truck foreman,but did not perform duties whichwould qualify him as a supervisor within the meaning of the Act. Thus,Reed did not,upon getting this title, receive higher wages than his fellowdrivers, and he did not have authority,normally enjoyed by a supervisor,to hire or fire employees,to dispatch trucks, or to exercise discretion. The166 NLRB No. 59tasks Reed carried out independly-checking to see that the trucks werefueled and covered,and checking daily time slips-were either main-tenance or clerical in nature and not supervisory. Accordingly,we findReed was not a supervisor and include him in the unit The unit thus wascomprised of six employees-Reed, Peone, Dooley, Brooker, Fogg, andManning2Dooley had gone to the jobsite for the ride,he had not actually beeninstructed by Respondent to work that day.3Respondent in his brief.as well as in Page's own testimony.admitsknowing that the dispute was over the starting hour.308-926 0-70-41 630DECISIONS OFNATIONALLABOR RELATIONS BOARDclearly a concerted activity of which Page was fullycognizant.On these facts there is no doubt that Respond-ent'semployees were engaging together in aneconomic strike over a condition of employment,and they were thus participating in a concerted ac-tivityprotected by Section 7 of the Act Ac-cordingly. the Respondent was at liberty to replacethem if he could find new employees. but he couldnot discharge them solely because they took part insuch a strike. It is patent that here the Respondent'sonly reason for terminating the four employees wastheir participation in the strike and that the Respond-ent thereby violated Section 8(a)(1) of the Act.4Since the Respondent unlawfully discharged thestriking employees, the strike was prolonged by thatunfair labor practice and was converted from aneconomic strike to an unfair labor practice strike.Accordingly, the strikers are entitled to reinstate-ment regardless of whether they were replaced sub-sequent to July 9.2.However, even if the strike had not been con-verted by the Respondent's unfair labor practices,it is clear that the Respondent unlawfully refused toreinstate the strikers upon unconditional requestmade prior to their replacement. We find, contraryto the Trial Examiner, that by this conduct, theRespondent further violated Section 8(a)(1) of theAct.We have found above that on the morning of July9 the employees engaged in an economic strike. Im-mediately upon returning to the Respondent'sgarage that morning, the strikers telephoned Mc-Morrow, the Union's president, who had been inthe process of organizing the Respondent's em-ployees.McMorrow sought to see RespondentPage and found him at the Mancuso jobsite. Mc-Morrow thereupon requested that the dischargedemployees be reinstated, but Page refused todiscuss the matter and walked away. It is un-disputed that the Respondent had not at that timeemployed other drivers to replace any of thestrikers.Under these circumstances, it is well settled thatthe striking employees were entitled to reinstate-ment to their positions. The Respondent's refusalto allow them to return to work was therefore inde-pendently violative of Section 8(a)(1).''3.The Trial Examiner, having found that thedischarged employees were not terminated unlaw-fully, concluded that the Union did not represent amajority of the employees at any time. He heldtherefore that Respondent did not violate Section"Makela Welding, Inc ,159 NLRB 964, 968 (Fallon and Kiskila) CfHilton Mobile Homes,155 NLRB 873, 8755The Respondent contends that McMorrow requested only that Pagetalk with him about reinstatement and negotiations and that McMorrowdid not make an unconditional request for reinstatement of the strikersHowever, it is clear from the record that this request to return to work was8(a)(5) of the Act in refusing to bargain upon de-mand by the Union.In light of our finding that Reedwas not a supervisor and that the Respondent un-lawfully discharged Reed,Peone,Manning, andDooley in violation of Section 8(a)(1) ofthe Act,we must reexamine the Trial Examiner's findings asto the 8(a)(5) allegation.The Union made its first demand for recognitionand bargaining7during the morningof July9, 1966.At that time Reed,Peone, and Dooley were alreadyunion members,having joined some time before.The General Counsel alleges that in additionManning and Fogg had orally authorized McMor-row to act for them as their collective-bargainingrepresentative at a union meeting on July 7 atPeone's home. Although Fogg denied at the hearingthat he had given such authority on that date, it isnot disputed that later during the morning of July 9Fogg, Brooker,and Manning joined the dischargeeson the picket line and each signed an authorizationcard which he dated July7. Therefore,it is not clearwhether the Union represented a majority of theRespondent'semployees at the time McMorrowmade the initial demand for recognition on July 9,but there is no question as to the Union'smajoritystatus thereafter. In these circumstances,we do notfind that the Respondent unlawfully refused to bar-gain on July 9, although we note that the Respond-ent never questioned the Union'smajority statusand flatly refused to bargain without giving anyreasons.A different situation existed on July 12,1966. Bythat time the Union,as indicated,had beendesignated by the six employees in the unit. Thatday the Respondent's counsel,the Union's attor-ney, and McMorrow met to discuss the matter, andtheUnion renewed its demand for recognition.Respondent's counsel admittedly refused to discussthe matter and replied that the Respondent couldnot sign a contract at that time but that the Unionshould give the Respondent a chance to grow andthe attorney was sure the Respondent would even-tually do the right thing.There can be no doubt as to Respondent's obliga-tion to bargain with the Union on July 12, 1966, un-less a good-faith doubt existed as to the Union'smajority status.In fact,theRespondent neverquestioned the Union'smajority standing.Further-more,the Respondent's conduct herein in discharg-ing the strikers for exercising their statutory rights,unlawfully refusing to reinstate the strikers uponrequest,and refusing even to discuss a contractfully demonstrates the Respondent's complete re-not conditioned on the granting of recognition and that the two wereseparate demandsaMakela Welding, Inc , supra,967There is no dispute that the appropriate unit consists of alltruckdrivers employed at the Respondent's Burlington location, exclusiveof office clerical employees, professional employees, guards and all super-visors as defined by the Act LOUIS PAGE CONTRACTING631jection of the collective-bargaining principle andestablished that the Respondent acted in bad faithin refusing to recognize and deal with the Union.Accordingly, we find that the Respondent therebyviolated Section 8(a)(5) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of theRespondentset forth abovehave a close, intimate, and substantial relation totrade, traffic, and commerce among the severalStates, and constitute unfair labor practices whichtend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices as set forthabove, we shall order that it cease and desisttherefrom and take certain affirmative action to ef-fectuate the policies of the Act.Having found that the Respondent has failed tobargain with Local 379 as representative of its em-ployees in an appropriate unit, we shall order thatthe Respondent, upon request, bargain collectivelywith Local 379 concerning rates of pay, wages,hours of employment, or other terms and conditionsof employment, and, if an understanding is reached,embody such understanding in a signed agreement.Having found that Respondent's employees,since July 9, 1966, have been engaged in an unfairlabor practice strike, or in any event were unlaw-fully denied reinstatement upon unconditional ap-plication,we shall order that Respondent offer toreinstateClarenceReed,Roy Peone, JosephDooley, and John Manning to their former or sub-stantially equivalentpositions,without prejudice totheir seniority or other rights and privileges,discharging, if necessary, others hired since thatdate. Further, we shall order that Respondent makethem whole for any loss of pay they may have suf-fered as a result of this discrimination against themby payment to them of a sum of money equal to thatwhich they would have earned as wages from thedate of their offer to return to work to the date ofreinstatement, less net earnings during this period,in accordance with the formula prescribed in F. W.Woolworth Company,90 NLRB 289, together with6 percent interest thereon, such interest to be com-puted in accordance with the formula prescribed inIsis Plumbing and Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section2(6) and (7) ofthe Act.2.Local Union No. 379, affiliatedwith Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,is a labororganization within the meaning of Section 2(5) ofthe Act.3.At all times since July 9, 1966, Local 379 hasbeen and is the collective-bargaining representativeof the employees of Respondent in the unitdescribed as follows:All truckdrivers employed at Respondent'sBurlington location, exclusive of all office clericalemployees, professional employees, guards and su-pervisors as defined in the Act.4.Respondent discharged employeesReed,Peone, Manning, and Dooley on July 9, 1966, forengaging in protected concerted activities, therebyviolating Section 8(a)(1) of the Act.5.By reason of Respondent's said unfair laborpractices, the strike of Respondent's employeeswas converted on July 9, 1966, from an economicstrike to an unfair labor practice strike.6.Respondent's refusal to reinstate the above-named employees, after an unconditional requestwas made, violated Section 8(a)(1) of the Act.7.By its failure on July 12, 1966, to recognizeand confer in good faith with Local 379 withrespect to wages, hours, and other terms and condi-tions of employment, Respondent has committedand is committing an unfair labor practice within themeaning of Section 8(a)(5) and (1) of the Act.8.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.9.Respondent has not violated the Act in anyrespect not herein found.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,Louis Page d/b/a Louis Page Contracting,Burlington, Massachusetts, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Discharging employees or discriminating inregard to their hire, tenure of employment, or condi-tions of employment, because they have engaged inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection.(b)Refusing to bargain with Local 379 as collec-tive-bargaining representative of the employees ina unit comprised of "all truckdrivers at Respond-ent's Burlington location, exclusive of office cleri-cal employees, professional employees, guards andsupervisors as defined in the Act" with respect torates of pay, hours, and other terms and conditionsof employment.(c) In any other manner interfering with,restraining,or coercing employees in the exerciseof their right to engage in or to refrain from engagingin any or all of the activities specified in Section 7of the Act, except to the extent that such right maybe affected by an agreement requiring membership 632DECISIONSOF NATIONALLABOR RELATIONS BOARDin a labor organization as a condition of employ-ment, as authorized by Section 8(a)(3) of the Act,asmodified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.(a)Upon request, bargain collectively withLocal 379 as the exclusive collective-bargainingrepresentative of the employees in the aforesaidunit, with respect to wages, hours, and other termsand conditions of employment, and, if an agreementis reached, incorporate the same in a written con-tract.(b)Offer to employees Reed, Peone, Dooley,and Manning immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed.(c)Make the above-named employees whole forany loss of pay they may have suffered by reason ofthe discrimination against them, in the manner andin accordance with the methods referred to in thesection above entitled "The Remedy."(d)Notifytheabove-named employees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.(e)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary or useful todetermine the amount of hackpay due under theterms of this Order.(f)Post at its garage in Burlington, Mas-sachusetts, copies of the attached notice marked"Appendix."s Copies of said notice, on forms pro-vided by the Regional Director for Region 1, afterbeing duly signed by the Respondent's representa-tive, shah be posted by the Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(g)Notify the Regional Director for Region 1,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith." [n the event that this Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decision and Order" shall be substitutedfor the words "a Decree of the United States Court of Appeals Enforcingan Order,"APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify all employees that:WE WILL, upon request, meet, and confer ingood faith with representatives of Local UnionNo. 379, affiliated with International Brother-hoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America withrespect to wages, hours, and other conditionsof employment, of our employees in the unitdescribed as follows:All truckdrivers at Respondent's Burling-ton location, exclusive of office clericalemployees,professionalemployees,guards and supervisors as defined in Sec-tion 2(11) of the Act.WE WILL offer employees Reed, Peone,Dooley, and Manning immediate and full rein-statement to their former or substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges previ-ously enjoyed.WE WILL make the above-named employeeswhole for any loss of pay they may have suf-fered by reason of the discrimination againstthem.WE WILL NOT discharge any of our em-ployees or discriminate in regard to their hire,tenure of employment, or any term or conditionof employment, because they have engaged inconcerted activities for the purpose of mutualaid or protection.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their right to self-organization,to form, join, or assist labor organizations, tobargain collectively through representatives oftheir own choosing, and to engage in other con-certed activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any or all of such activities.Louis PAGE D/B/A LouisPAGE CONTRACTINGEmployerDatedBy(Representative)(Title)NOTE:We will notify the above-named em-ployees if presently serving in the Armed Forces ofthe United States of America of their right to full LOUIS PAGE CONTRACTINGreinstatement upon application in accordance withthe Selective Service Act and the Universal Milita-ry Training and Service Act, as amended, afterdischarge from the Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,20thFloor, John F. Kennedy FederalBuilding,Cambridge and New Sudbury Streets,Boston,Massachusetts02203,Telephone223-3300.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEC.W. WHITTEMORE, Trial Examiner: Upon chargesduly filed by the above-named labor organization,, theGeneral Counsel of the National Labor Relations Boardon September 28, 1966, issued a complaint and a noticeof hearing thereon, against the above-named Respondent.An answer was duly filed by the Respondent. The Com-plaint alleges and the answer denies that the Respondenthas engaged in and is engaging in unfair labor practices inviolation of Section 8(a)(1), (3), and (5) -of the NationalLabor Relations Act, as amended.Pursuant to notice, a hearing opened on October 31,1966, before Trial Examiner George Christensen, inBoston, Massachusetts. After receiving in evidence theformal documents, Trial Examiner Christensen grantedGeneral Counsel's motion for an indefinite recess inorder to obtain compliance with a subpena previouslyserved on an official of the Respondent.The hearing was resumed on November 29 and 30, be-foreme. All parties appeared at the hearing sessions,were represented by counsel, and were afforded full op-portunity to introduce evidence pertinent to the issues.Oral argument was waived. Briefs from all parties havebeen received and considered.Disposition of the Respondent's motion to dismiss thecomplaint, upon which ruling was reserved at the hearing,ismade by the following findings, conclusions, andrecommendations.Upon the entire record of the proceedings, and frommy observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLouis Page is an individual doing business under thetrade name and style of Louis Page Contracting. Hemaintains his principal office and place of business inBurlington,Massachusetts, where he is engaged in thebusiness of renting heavy-duty equipment to contractorsfor the hauling of sand, gravel, fill, and related material.During the 12-month period ending August 31, 1966,'The original charge was filed July 20, 1966. and an amended chargewas filed August 12, 1966.2His testimony is indisputed to the effect that he "put" Goldsborough633Page performed services valued at more than $50,000 inconnectionwith thebuilding of Federal projects andfederally supported projects and with the maintenance ofboth intrastate interstate highways,such services havinga substantial impact upon the national defense of theUnited States.The complaint alleges, the answer admits,and it is herefound that the Respondent is engaged in commerce withinthe meaningof the Act.H.THE LABOR ORGANIZATION INVOLVEDLocalUnion No. 379, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization admittingto membership employees of the Respondent.Iii.THE ALLEGED UNFAIR LABOR PRACTICESA. Background Events and IssuesAs noted above, Page "rents" hauling equipment tocontractors for the purpose of moving earth. During theperiod material to the chief issues raised by the com-plaint, he employed seven individuals who drove histrucks. Of these seven there is a dispute as to the super-visory status of two: Goldsborough and Reed. Facts andconclusions as to their status will be set out below.There is no evidence in the record to show that beforeearly July 1966, Local Union No. 379 by any of itsagents made any effort formally to organize Page's em-ployees, although the Employer's own testimony war-rants the inference that before July he had reason to be-lieve that three of his force were members of this local:Goldsborough, Reed, and Peone.2 That such knowledgeor belief was not shared by the Union's president andbusiness agent, Frank McMorrow, until the last of Juneor first of July is indicated by his admission that not untilafter talking with Peone, at such time, did he check officerecords to see if others among Page's employees weremembers.Despite his lack of contact with the employees, how-ever, it appears from McMorrow's testimony that in mid-June he wrote a letter to a certain contractor who wasthen using some of Page's trucks and drivers, protestingthat for these drivers the Union was not receiving "pen-sion and welfare contributions." Also according to thisunion official, shortly after sending this letter he had atelephone call from Page, who said he had been instructedby the contractor to "look into the matter." McMorrowfurther testified that he then told Page he "had been intouch" with "some" of his employees who "were.con-cerned" about their wages and they "had instructed" himto "discuss with him the possibilities of signing a con-tract."Thereupon, according toMcMorrow, Pagedeclined to meet with him "to discuss any of theseproblems."As a witness Page flatly denied communicating withMcMorrow in June.This incident, even if it occurred, is not urged byGeneral Counsel in his compalint as "refusal to bargain";July 9 being the first date claimed for this alleged viola-tion. In denying a motion by counsel for the Respondentand Reed "in" the Union by advancing to it their initiation fees, and thatsometime in May or June he discussed with Peone his membership card 634DECISIONSOf-NATIONALLABOR RELATIONS BOARDto strike McMorrow's testimony on the point,Ipermittedit to remain"as a preliminary matter " General Counseldid not thereafter move toamendthe complaintto allegean earlierdate of refusal to bargainand neither counselfor the Respondent nor I was, so far as the record shows,informed of suchclaim untilreceipt of General Counsel'sbrief.In thatbrief, for the first time, General Counselcontendsthat "on or soon after June 22, 1966," McMor-row made his "initial demand for recognition" since hebelieved that the Union represented a majority of"Respondent'semployees" and that at this time "Pageunequivocally refused to talk further with McMorrow "These contentions, when considered along with his claimthat at the time the Union in fact did represent a majorityof the employees, certainly spell out the factors, in myopinion,ordinarily involved in a formal allegation of un-lawful refusal to bargainSince no alleged refusal to bargain "on or about June22" was fully litigated or claimed, at the hearing, clearlyIcannotappropriately make a finding upon the belatedcontention.Moreover, I find nothing in McMorrow'stestimony to support General Counsel's claim that theunion president"believed" the Union represented amajorityin June, or madeany "demand for recognition"on the basis of majority status. On the contrary, McMor-row's own testimony, as noted above, is to the effect thathe merely told Page at this time that he had "been intouch" with "some" of the drivers.Finally, as to this incident of the Page-McMorrowtelephone conversation, I have genuine doubt that it ac-tually occurred. If it did, then McMorrow misrepresentedto Page facts well known to himself For other portions ofhis testimony, as well as that of employees, establish thatnot until July 7 was he "in touch" with "some" of them.Itwas on this later occasion, according to his owntestimony, that they discussed "what could be done aboutgetting thewages up to the level it should be.--'On July 7 Mc Morrow did meet with several employeesat the home of Peone it is General Counsel's contentionthat at thismeeting amajority of those drivers "orally"authorized the Union to represent them and McMorrowto seek a contract with PageAlthough, for reasons stated, I make no finding as toany refusal to bargainin June,Ihave described, perhapsat unnecessary length, McMorrow's claims as to his de-mand upon Pagein thatmonthSuch claims, lacking meritas noted, are considered relevant to determination of theunionrepresentative's credibility as to issues raised bythe complaintTurning to the July events in issue, and the meeting onJuly 7, according to McMorrow's testimony all em-ployees there "agreed" that he should see Page and set a"dead-line" for him to sign a contract or they would go onstrike.He obtained no signatures to union authorizationcards on this occasion, nor is there evidence that hesought anyBefore McMorrow got around to "seeing" Page, how-ever, at least three of the drivers, Reed. Peone, andManning, were fired by the Employer There is dispute asto whether a fourth employee, Dooley, was discharged atthe same time.General Counsel's chief and final claim isthat the four individuals were terminated because theyengaged in"protected concerted activities," in simplerterms, a strike. The Respondent contends that thedischarges were the direct and only result of the em-ployees' refusal to obey a proper order of their employer.The circumstances will be described below.Not until after McMorrow was informed of thedischarges did he go to see Page. According to histestimony he told the employer that he wanted to talk tohim about putting the men back to work and "about acontract." Page replied, also according to McMorrow,that as far as he was concerned the men were fired and hehad no intention of talking about a contract.The union president later the same day returned toPage's garage in Burlington where drivers, mcludi,igthose who had been fired, were congregated, and for thefirst time asked the three who had not signed union cardsto do so, instructing them to date such cards back to July7. They compliedTwo or three days later Page's attorney met with Mc-Morrow at a Boston hotel According to McMorrow thisattorney told him that Page would go out of business be-fore he would sign a contract.In his brief General Counsel fairly accurately statesthat the issues are(a)DidRespondent dischargeDooley,Manning,Reed, and Peone because of their union activities and/orconcerted activities?(b)Did Respondent act in bad faith when it refusedthe Union's demands for recognition at a time when theUnion represented a majorityin anappropriate unit9(c)DidRespondent refuse to reinstateDooley,Manning, Reed. and Peone because of their union activi-ties and/or concerted activities?B.The Discharge IssueIRelevant factsIn essential respects the testimony concerning eventsleading to the discharges, from Reed and Dooley as wit-nesses for General Counsel, and from Page, is in generalagreementOn Friday night, July 8, Page telephoned Reed (who,as a witness, admitted that he was a foreman), told him toget in touch with employees Peone and Manning, anddirected that all three should report at 7 o'clock the nextmorning at a construction site in Andover. herein referredto as the Mancuso job.As instructed, the three drove separate trucks to thislocation. Employee Dooley, who lived at Peone's house,accompanied this driver, as he said, "just for the ride,"since he was not scheduled to work on Saturday. Theybegan work on time. Some 15 or 20 minutes later Man-cuso, the contractor, appeared He asked Reed who hadauthorized him to start at that hour Reed said Page had.Mancuso then declared that they were not supposed tobegin before 8 o'clock, and told Reed to park the trucksuntil then Reed refused He and the other two drivers leftthe job and headed back to Page's garage in BurlingtonPage, having been notified by Mancuso of their action,met them on the road before they reached Burlington. Ac-cording to Reed's own testimony. (I) Page spoke first tohim and told him to go back to the Andover site, (2) herefused and declared, "Those drivers are not goingback", (3) Page turned to the others and told them to goback and they refused Reed admitted that he gave Page'There is credible evidence that Mc Morrow did meet with a single em-ployee. Reed, whose supervisory status is in question on June 28, whenwages were discussed This discussionwith one individual not somehowever, was several daysa/re,his claimed talk with Page LOUIS PAGE CONTRACTING635no reason for their refusing to follow instructions 4 TheEmployer then ordered them back to the garage with thetrucks.At the garage, Page testified, he again asked them toreturn to work and they again refused, whereupon he toldthem to turn in their keys and that they were "through."He denied that he actually fired Dooley, although ad-mitting that this employee was with the others whom hedid discharge.Under the circumstances described byPage himself, I cannot credit his denial. Although he maynot have spoken directly to Dooley, and by name, thisemployee was in the group which, individually, hadrefused to obey his order, and it is his contention that hetook the disciplinary action because of such refusal. It isclear that Dooley believed he was fired along with theothers, and that there was substantial foundation for thisbelief.There is no evidence that Page thereafter madeany effort to disabuse Dooley of his understanding. Headmitted that after Saturday he made no "attempt to con-tact" Dooley.At this point it is found that Dooley, in effect and infact,was discharged along with Reed, Manning, andPeone on July 9, as alleged in the complaint.2.ConclusionsThe complaint alleges alternative reasons for the fourdischarges: (1) union activities ("joined or assisted theUnion") or (2) engaging in a lawful strike ("engaged inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection").It is true, as noted above, that long before thedischarges on July 9 Page knew that some of his drivershad joined the Union, since he had paid their initiationfees. But there is not the slightest evidence that he firedany one of the men on this date because of such joining.Nor is there any evidence that before the terminationsPage knew of the meeting with McMorrow at Peone'shome on July 7- the single incident which might becalled union "assistance." In his brief General Counseldoes not urge that union membership or activities in anyway precipitated the discharges. In fact, early during thehearing he apparently had abandoned the first element ofthe complaint's alternative allegations.When I suggestedthat he clarify seeming confusion, counsel said, in part:what we're trying to show here is that a strikebegan on July 9th, beginning at the Andover I.R.S.construction site.Now, while the men were onstrike, they were discharged... .His brief explains, at greater length, what he con-sidered he had proven. In summary, he contends that: (1)the four men "walked off the job in protest" because"they believed that, since their trucks would be idle (until8 o'clock) they would not be paid, and so informed Man-cuso"; (2) Page knew, when meeting the men after theyleft the site, "why the employees walked off the job fromhis previous contact by `phone with Mancuso"; and (3)when the four "refused to return to the construction site,they were all fired." As I read the argument it is, in sub-stance, that the employees were engaging in protectedconcerted activities both when they walked off the siteand when they refused to return to it, that the "strike"was protected and a "labor dispute" existed because theybelieved they would not be paid, and that Page fired themwell knowing why they were "striking."General Counsel's theory is a good one. It would bebetter if facts supported, and, of course, if the record con-tained credible evidence to establish the facts.5In the first place, General Counsel's use of the plural"they" in ascribing subjective reasons for the "walk off,"or as to what reason was given Mancuso, must rest on in-ference, not direct testimony. Only two drivers werequestioned about the event: Reed and Dooley. Dooleyobviously did not "walk off." He was neither working nordue to work that day; he merely rode along with PeoneAccording to his testimony, on cross-examination, he wasin the truck cab when Mancuso approached and heardneither what this contractor said to Reed nor what Reedreplied. Reed alone testified about the exchange betweenhimself and Mancuso. His testimony is that he told Man-cuso "we weren't going to park the trucks because wewouldn't get paid for that hour, and he said if I didn't likeit, I could take the trucks and go home, and this is what Idid."Although Peone was called by General Counsel as arebuttal witness, he was not questioned about the "walkoff," or his discharge. Manning was not a witness.Thus only from Reed's testimony would it be possibleto infer why Peone and Manning left the site. There is noevidence that they heard what he told Mancuso, that theyagreed with what he said, or that they adopted as theirown the reason Reed says he gave Mancuso for refusingto park until 8 o'clock. Indeed, it appears reasonable toinfer, from the only relevant testimony in the record,Reed's, that Peone and Manning actually left the jobbecause Reed, their foreman, led them off. Reed testifiedthat while he could not recall whether he said to the two,"Come on, let's go," he said, "I didn't demand anybody.I just left and they followed."Reed admitted that he did not call Page before leavingthe job, although customarily he did so when problemsarose. It follows that at the time Page met Reed and theothers on the road the Employer had not been informedby any of the drivers as to why they left the site.It appears that General Counsel would have it found byinference that Page knew "they" left the site because"they" wanted pay for waiting, and that this inference isto be founded on another inference: that Mancuso musthave told Page what Reed had given him as his reason-not for leaving- but for refusing to park until 8 o'clock.Courts have frowned on resting a conclusion on in-ferences piled one upon another. They would scowl in-deed, I believe, if I yielded to the argument here. Theonlydirecttestimony, concerning whatever Mancusomay have told Page, was elicited by General Counselhimself. He asked Page:Isn't it also true that Mr. Mancuso told you that they4As to this incident, Page testified that after Reed refused, he turned toPeone, Manning, and Dooley, told them to drive the three trucks back toAndover and Reed would ride with him After all refused, he told them totake the trucks back to thegarage.'while perhaps of only minor significance, I note that the Union itself,which filed both charges, in neither one claimed that the employees werefired because they were engaging in, or evenwhileengaging in, a strike Italleged only that the cause was their "activities on behalf of and/or theirmembership" in the Union, which is consistent with McMorrow's accusa-tion to Page, as described below, that he had fired them because they at-tended a union meeting with him 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDwalked off the job because they believed they wouldnot be paid for that period of waiting?Page replied: "No."It thus appears that General Counsel developed directrefutation of the important inference he seeks.In short, I consider that General Counsel has notestablished, by a preponderance of credible evidence:(1)that Reed, Peone, Manning, and Dooley were engaged inprotected concerted activities when they left the con-struction site, or (2) that Page knew or had been givenreason to believe at the time he met them on the road thatthey were "striking" to obtain pay for the "waiting" time.As to why Reed, Manning, Peone, and Dooley refusedto take the trucks back to the construction site, Reedtestified only that after Page ordered him back he told him"we weren't going back up to the job," and that "thosedrivers aren't going back." All Dooley said about thiscritical incident was that when Page asked him to takeReed's truck back to the site, "I refused." Page himselftestified that when he ordered Reed back, "Larry told mehe wouldn't go back. He wouldn't work for that guy[Mancuso] anymore." He was given no reason by Reedor any other employee to believe that they refused to goback because they were "striking" for "waiting" pay.In his brief General Counsel concedes that "no de-mand had been presented to Respondent" concerning paywhile trucks were idle, "immediately prior to the walk-off." There is no evidence in the record of any precedentfor the Mancuso incident, in precise or similar detail. Anda document placed in evidence by General Counsel, pur-portedly taken from company payrolls, shows that all butDooley, who was not scheduled to work, were actuallypaid for a full hour's work that day.Under the circumstances, I conclude that GeneralCounsel has failed to sustain his burden of proving thatthe four individuals were fired because they were engag-ing in protected concerted activities, known or believedto be such by the Employer.In this type of an 8(a)(3) case, as in others, it is the mo-tive precipitating the discharge (or other discrimination inemployment) which is determinative of its unlawfulcharacter.Where the claim is that an employee has beenfired for his union membership or activity it is not enoughto prove only that such membership or activity existed.There must be convincing evidence that the employerknew of or at least had good reason to believe that theyexisted, in order to support the inference that unlawfuldiscrimination was indeed intended. Criteria are no lessexacting, I believe, in cases of alleged discriminationbecause of protected concerted activities. As noted atlength above, I fail to find persuasive evidence that Pageknew, was informed by anyone, or had any real reason tobelieve that the men were striking to obtain waiting timepay, on this job or any other. I credit Page's testimony tothe effect that he was told by Reed that the men wouldnot go back to work for Mancuso. Only in the broadestsense may it be found that "a labor dispute" existed, orthat the men were engaging in "concerted activities."Speculation only leads to the conclusion that such activi-ties were protected. The more potent facts point to a sim-ple refusal to carry out a reasonable order.Inmy opinion the credible evidence supports thereasonable conclusion that Reed resented Mancuso's ulti-matum, although this contractor was not his employer,led the others off the job, told Page that none of themwould go back "to work for that guy" again, and that theothers acquiesced in this refusal. As witness Reed readilyadmitted, "I took the responsibility" for leaving the job.In summary, I conclude that, in discharging Reed,Peone, Manning, and Dooley, the Respondent did not en-gage in unfair labor practices violative of the ActsC.The Refusal-to-Reinstate IssueRelevant Facts and ConclusionsAs an extension of the allegations of unlawfuldischarges on July 9, the complaint also alleges thatthereafter the Respondent has refused, for the samereasons, to reinstate Dooley, Peone, and Reed and, untilon or about July 13, refused to reinstate Manning.Having found, contrary to General Counsel's conten-tions, that the four discharges were not violative of theAct, it is believed that the reinstatement issue is irrele-vant. So far as I am aware, the Act does not require anemployer to offer or grant "reinstatement" to adischarged employee unless his employment has been un-lawfully terminated.Since the Board may disagree with the dischargefindings above, it may be well to describe briefly certainevents immediately following the discharges, eventsmaterial had the employees been fired because they en-gaged in concerted activities.It appears that promptly upon being discharged, Peonetelephoned Union President McMorrow, who had not, sofar as the record shows, made any attempt to see Page, ashe claimed he had been authorized to do on July 7. Mc-Morrow testified that Peone informed him that "some ofthe men had been fired"- not that they were striking.Also according to the union representative, when he gotto Page's' location the discharged drivers were there. "Itseemed," McMorrow said, "that some of the people wereinstructed to report to a job in Andover that morning."Page was not at the garage when he arrived.Being informed that Page had probably gone to An-dover, McMorrow proceeded to this site, and there foundhim. He introduced himself, and, he testified, "told himthat it was my opinion that he had fired the men becauseof a meeting with them Thursday night and that I wantedto talk to him about putting the men back to work and talkto him about a contract." Page replied, he furthertestified, that "he had no intention of talking about a con-tract and that as far as he was concerned the men werefired."A few minutes later, McMorrow said, a similardiscussion, with similar results, took place in Mancuso'spresence.7Meanwhile the discharged employees remained in thevicinity of Page's garage in Burlington, where they wereI In view of my ultimate conclusions as to all four discharges, I have notbelieved it necessary to consider, in this section, the question of Reed'ssupervisory capacity and the Respondent's contention that because hewas a supervisor he was not protected by Section 8(a)(3) of the Act:YMcMorrow also testified that when, in Mancuso's presence, he againaccused Page of firing the men because of their previous meeting withhim, Mancuso said they had driven "off the job in a big huff" after he hadtold themhewould not paythem until8 o'clock. This testimony I cannotbelieve.Mancuso did not pay the drivers, Page did, and both Reed andMcMorrow admitted that they were aware of the fact. Nor did Reed testi-fy that Mancuso had said anything about pay. LOUIS PAGE CONTRACTING637later joined by two other drivers, Brooker and Fogg,neither of whom was scheduled to work that day. DuringSaturday afternoon, after he had already talked withPage, McMorrow came back to the garage, and got signa-tures to union authorization cards, under circumstancesdescribed in another section.AlthoughMcMorrow testified about a meeting onMonday, July 11, with an attorney for Page, I findnothing in his account which might be construed as an un-conditional offer on behalf of the "strikers" to return towork, or as a refusal to take them back.As a matter of fact Manning did go back on July 13, asthe complaint alleges. Page credibly testified that onMonday, July 11, Reed came to him, said he was sorryfor what had happened, and wanted his job back. Accord-ing to the Employer he agreed, but advised Reed to gohome and rest (together with others, Reed had stayed atthe garage for the preceding 2 days and nights) and thencome back. Reed did not return.In his brief General Counsel appears to argue that thefour individualswere refused reinstatement both asdischargees and as strikers. Certainly nothing in McMor-row's testimony reveals that "as their duly authorizedcollective bargaining representative" McMorrow "madeto Page an unconditional offer to return to work." Histestimony throughout is consistent with his first accusa-tion, uttered to Page, that the men were fired for attendinga meeting with him, and such testimony, moreover, isconsistent with the Union's charge.D. The Refusal-to-Bargain IssueI.The appropriate unitThe complaint alleges, at the hearing the Respondentconceded, and it is here found that a unit of the Respond-ent's employees appropriate for the purposes of collec-tive bargaining consists of all truckdrivers employed athis Burlington location, exclusive of office clerical em-ployees, professional employees, guards and all super-visors as defined by the Act.2.Employees in the unitAt the hearing the parties stipulated that during thematerial period- from July 8 through 13, 1966- the fol-lowing seven individuals were on the employer's payroll:Roger Goldsborough, Clarence Reed, Roy Peone, JosephDooley, John Manning, Gerald Brooker, and LesterFogg. The stipulation, however, does not state that theseseven were theonlyemployees on the payroll, a point thesignificance of which will be noted below.There is no dispute, in either the record or the briefs, asto the employee status and therefore their eligibility to beincluded within the appropriate unit, of all named aboveexcept Goldsborough and Reed. As to these two there isdisagreement.Concerning Goldsborough, although General Counselstated early during the hearing that he would not concedehissupervisory status, he proceeded to introduceevidence leading to the reasonable conclusion that this in-dividual was, at the material time, a supervisor within themeaning of the Act. Yet in his brief he apparently aban-dons his own evidence and claims that Goldsborough wasnot a supervisor. He adduced evidence that: (1) Golds-borough was a truck foreman, or truck supervisor, andhad been for a year or more; (2) he received about $3.67per hour, considerably more than others on the payroll;8(3) although, like Reed, Goldsborough had had his unioninitiation fees paid by Page in March 1966,9 he was notpresent at the July 7 meeting with McMorrow; (4) he didnot participate in what General Counsel termed a"strike" after the four drivers were discharged; (5) Reedknew Goldsborough to be the foreman at a time, someweeks before July, when Goldsborough and Page cameto his home to ask him to be the former's assistant; (6)when Dooley turned his keys over to Goldsborough,several days after his discharge, the foreman told himthey "were crazy for going on strike because Louis Pagewould never sign a contract"; and (7) Goldsborough didnot tell Dooley he was "still employed by Louis Page." 10I conclude and find that Goldsborough was a super-visor within the meaning of the Act and should be ex-cluded from the appropriate unit.Also contrary to contentions of both General Counseland the Union, it is concluded and found that Reed wasa supervisor and should be excluded. Credible and un-disputed testimony established that Page had employedtwo foremen, Goldsborough and another, until sometimein the spring of 1966. When the other foreman left, ac-cording to his own testimony, Page and Goldsboroughcame to Reed's home and asked him to be the "secondforeman." He agreed and his hourly rate was increasedfrom $2.75 to $3. Thereafter his responsibilities includednot only driving a truck (as did Goldsborough) but also:(1)making certain that trucks were in good shape andfueled; (2) checking daily timeslips of drivers; (3) report-ing absences; (4) testing driver applicants before theirhire; and (5) making sure that loads on the road wereproperly covered by canvas. As a witness he admittedthat one employee was fired after he had recommendedto Page that he be "laid off." And, as noted above, Reedadmitted that it had been his "responsibility" for leavingtheAndover job and that he had informed Page that"those drivers" were not going back to it. Clearly his con-duct on July 9 was an exercise of "independentjudgment."Considering the nature of Page's trucking services-operating at two or more construction sites at the sametime- I am not as perturbed by the proportion ofgenerals to privates as General Counsel and counsel forthe Union appear to be. This is not a factory, or a store,where varying numbers of employees are assembled8The hourly rate is from a document placed in evidence by GeneralCounsel, purportedly compiled from company records, the accuracy ofwhich he did not question Page's oral testimony, to the effect that thisforeman received $3 per hour, was given without the records before him,and without them he said he could not quote accurately.9According to Reed's own testimony, he accused Page on July I I offorcing them "to join the unionso he could work his trucks on unionjobs "11These latter incidents apparently were brought out by General Coun-sel to show that, as a supervisory agent, Goldsborough's statements, orlack of them, were attributable to the Respondent Earlier, duringDooley's testimony, he seemed to accept the testimony he had adducedthrough both Page and Reed as establishing that Goldsborough was in-deed a "foreman." When he started to query Dooley about Golds-borough's status, I asked- "Is there any question about Goldsboroughbeing a foreman9" and General Counsel replied "Well, if you feel it'sredundant." He then turned to remarks made by Goldsborough, immateri-al if he still considered him as a rank-and-file employee. Counsel for theRespondent, it appears, also considered that General Counsel wassatisfied with his own evidence and made no effort to add further proof ofGoldsborough's position as foreman 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder one roof and where one overseer can supervisemany.It seems not unreasonable that there should be aforeman on separated jobs to serve as the employer'srepresentative.Indeed,in this case it is plain that Man-cuso, contractor on the Andover job, approached Reed,not Page, with instructions to stop work.In short, I conclude that under the described circum-stances Reed should not be included in the appropriateunit.3.Majority status and demand to bargainAs described briefly above, McMorrow met with Reedand four employees(all but Brooker)at Peone's home onJuly 7. According to this union representative,"itwas ameeting to discuss the problems of their wages and whatcould be done about getting the wages up to the level itshould be." Also according to him, the employees"unanimously"agreed that he should"return to Mr. Pageand set a deadline of which he would have to talk aboutsigning a contract with us or that we would go onstrike."The substance of his account of this meeting is cor-roborated by Reed and Dooley, but employee Fogg de-nied that he authorized McMorrow to represent him inany way, and employee Brooker was not there.Even if General Counsel'sclaim be found to havemerit, that oral authorization is as valid as a signed unioncard,I cannot conclude that on July 7 the Union acquiredmajority status. It has been found that Goldsborough andReed were supervisors on this date. It has also beennoted that employees Dooley and Peone had previouslysigned cards. Of the remaining three employees then inthe unit Brooker did not attend the meeting, Fogg flatlydenied that he authorized McMorrow to represent him onJuly 7, and Manning was not a witness.Under the cir-cumstances of this case,especially the lack of credencewhich can be accorded to portions of McMorrow'stestimony, I believe that such oral "authorization" mustbe affirmed,and thus validated,by the employee himself.As found above,McMorrow did not go to see Page, forany reason,untilafteremployeesDooley,Peone, andManning had been discharged.Their discharges havingbeen found not unlawful,they ceased to be in the ap-propriate unit. The appropriate unit thus was reduced totwo: Brooker and Fogg.Accepting McMorrow's testimony that he told Page, inthepresence of Mancuso,"these fellows here hadauthorized us to negotiate a contract for them" as a claimof majority status,it is plain that he did not, at the time,represent a majority-even if it be believed that Fogg hadorally given authorization 2 days earlier.Brooker had notattended the meeting,and there is no claim that until laterin the day on Saturday was he approached by McMorrowto signa card.' 1Thus, at this point, it is concluded and found that theUnion,at the time McMorrow made his demand to Pageon July 9, in fact did not enjoy majority status. It followsthat there was no unlawful refusal to bargain on that date.As to laterevents, Reed and the three discharged em-ployees remained at or near the Respondent's garage thebalance of the day Saturday. They were joined there bythe two other employees,Fogg and Brooker,who had notbeen scheduled to work that day. Brooker testified that hecame there in response to a call from Page,about 10o'clock, to come in to work,after the others had beenfired. Fogg testified that upon returning from a personaltrip he learned from his "girl"that there was some troubleat the garage and he went there about noon.Around midafternoon McMorrow came to this locationand this time obtained signatures upon union authoriza-tion cards from Fogg,Brooker,and Manning,althoughthe last mentioned had been discharged that morning.Upon his instructions they all dated their signatures backto July 7.McMorrow testified that he told them to usethat date since they had authorized the Union on thatdate.Both Fogg and Brooker,however,testified that Mc-Morrow gave such instructions as protection against theirbeingfired,as had been the others.Icredit the em-ployees, notMcMorrow.Brooker obviously had not"authorized"McMorrow,on July 7, since he had not at-tended the meeting. And it is clear from McMorrow'sown testimony that at this time he considered that Reedand the three other employees were discharged,and not"on strike."The next working day, Monday,July 11, thedischarged employees remained at the Respondent's lo-cation, for the apparent purpose of protesting theirdischarge and to presuade new employees,hired that day,from taking out trucks. For 2 days Fogg joined them, butwent back to work on Wednesday, July 13, as didManning, who had been dischargedJuly 9.Brookerworked that Monday,and continued thereafter.The Respondent hired four new employees on Mon-day, July 11, and on Tuesday a fifth. General Counselmakes no claim that any or all of these five employees hadauthorized the Union to represent them.It follows that:(1) even if the authorization cards ofBrooker and Fogg, signed on July 9, were to be con-sidered valid,theUnion clearly did not represent amajority on July 11 or thereafter, and (2) there was nounlawful refusal to bargain on that date or thereafter.Itwill therefore be recommended that the complaint bedismissed in its entirety.Upon the foregoing findings of fact, I make the follow-ing:CONCLUSION OF LAWThe Respondent has not engaged in the unfair laborpractices alleged in the complaint.RECOMMENDED ORDERThe complaint herein should be and hereby isdismissed.11 t note that there is no evidence that McMorrow at any time offeredto prove any claim of majority